DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 April 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11 and 14-18
Regarding claim 1, it is claimed that the “surface layer in the coronal region maintains the surface area roughness Sa of the underlying implant surface” in line 19-20 of the claim, which is confusing. It is not understood if the “underlying implant surface” maintains the same surface area roughness Sa of the surface layer, or the “underlying implant surface” maintains the original surface area roughness without the surface layer. For examination purposes, the recitation will be treated as the “underlying implant surface” maintains the original surface area roughness without the surface layer.
Claim 1 recites the limitation "underlying implant surface" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the use of the term “underlying implant surface” in line 20 is confusing. It is not understood where the “underlying implant surface” is located, e.g. it is the surface just below the external portion of the surface layer at the coronal region, or it is the surface that is beneath the claimed surface layer, or the underlying structure of the original surface of the coronal region is not completely canceled out by the claimed surface layer. For examination purposes, the recitation will be treated as the underlying structure of the original surface of the coronal region is not completely canceled out by the surface layer.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 13 recites “both surface area roughness Sa and pore size of the implant surface”. Even when the Office understands that the “surface area roughness and the pore size” limitations refers to the “implant surface”. It is suggested to define said structural characteristics first and then the limitations included in the wherein, as for example “said surface layer includes a surface area roughness Sa and a pore size, wherein both surface area roughness Sa and pore size of the implant surface on which said surface layer is formed increase from the coronal region toward the apical region of the dental implant...”   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4-8, 10, 11, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO 0176653 A1) (a.k.a. Hall’653), in view of Hall (US 2007/0275350 A1) (a.k.a. Hall’350), further in view of Hall et al. (US 20100112519 A1) (aka Hall’519), and further in view of Collins et al. (US 20090011384 A1).
[AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Transitional region)][AltContent: textbox (Apical region)][AltContent: arrow][AltContent: ][AltContent: textbox (Coronal region)][AltContent: textbox (Implant Surface)][AltContent: arrow]
    PNG
    media_image1.png
    230
    438
    media_image1.png
    Greyscale

Claim 1 introduces product-by-process language “formed by an anodic oxidation process”. Therefore, claim 1 is considered product-by-process claim and the final product will be given patentable weight only
Regarding claim 1, Hall’653 discloses a dental implant (see Fig. 2 above) configured to be inserted in a hole in jaw bone and to be at least partially situated in the bone tissue when implanted, including 
a coronal region (A); 
an apical region (below region B) (see Fig. 2 above and page 1, lines 4-5); 
the dental implant extends from the coronal region to the apical region (see Fig. 2); an implant surface configured to form an interface between an implant material and the oral environment (see annotated Fig. 2 above); and 
a surface layer formed on at least part of said implant surface; 
wherein the at least part of the surface layer includes crystalline titanium oxide is in at least the apical region, and wherein both surface area roughness Sa and pore size of the implant surface on which said surface layer is formed, increase from the coronal region toward the apical region of the dental implant (page 1, ln 4-7, page 2, ln 26-34); and
the roughness and the porosity can continuously be modified along the length of the implant from 0.7 m up to 1.0 m (see page 8, ln 21-31) and that the pore formation is attached to the increase of surface roughness (page 9, ln 38 through page 10, ln 2). 
However, Hall’653 does not disclose that the titanium oxide is in anatase phase, or the surface layer is thicker in the apical region than in the coronal region, or the surface layer has a thickness between 50 and 500 nm in the coronal region, or that the surface area roughness (Ra) at the coronal region has a value of at least 0.1m, or that the surface layer in the coronal region maintains the surface area roughness Sa of the m in the coronal region to at least 1m in the apical region.
Hall’939 teaches a dental implant including a surface layer of a crystalline titanium oxide in the anatase phase for bone growth stimulating effect ([0006] and [0019]) , where the thickness of each layer can be chosen in the range of 0.05-10 m, that when converting the units from “m” to “nm” the range is equal to 500nm-10,000nm [0025], where different layers of crystalline titanium oxide can be provided on locally distinct sites or on top of one another [0025], and where the thickness of each layer varies as a function of the voltage U for certain immersion time and for a given electrolyte which it is shown curve of Fig. 6 [0024]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crystalline titanium oxide of Hall’653’s, with the crystalline titanium oxide in the anatase phase and varying the voltage and/or the quantity of layers through distinct sites from top to bottom of the implant of Hall’350, in order to have a gradual surface layer thickness from a thinner coating at the coronal portion which can be of 500nm to a thicker layer at the apical portion, in this way the surface controls the effect of bone growth stimulation, having the higher stimulation effect at the apical portion and less stimulation at the coronal portion.
However, Hall’653/Hall’350 does not disclose that the surface area roughness (Ra) at the coronal region has a value of 0.1m, or that the average pore size is of <0.1 m in the coronal region to at least 1
Hall’519 teaches that it is well known in the art to have titanium surfaces with a surface roughness (Ra) in the range of 0.1 to 1m to in part increase bone incorporation [0004]. 
It would be obvious for a person skill in the art to have the surface roughness of Hall’653’s, to extend the lower value of the range of the surface roughness up to 0.1m of Hall’519, in order to increase the bone incorporation in the treated surface, in order have a surface roughness that promote a faster healing between the implant surface and the bone in the coronal region.
However, Hall’653/Hall’350/Hall’519 does not disclose that the average pore size is of <0.1 m in the coronal region to at least 1m in the apical region, or that the surface layer in the coronal region maintains the surface area roughness Sa of the underlying implant surface.  
Collins teaches that it is well known in the art that the “porosity and pore size can be matched with the surrounding natural bone” in order to “provide an improved matrix for bone ingrowth and mineralization of a porous dental implant including a porous surface”, including a gradual change in size of the pores size and porosity along the implant surface, and where the implant surface includes pores larger on an apical end and smaller on the coronal end [0048] (see Fig. 1). 
To further explain the Office position, let’s go back to Hall’519, if Hall’519 also teaches that his method for surface treatment of a titanium implant allows for the creation of different pore sizes within the same surface area [0035], and that it allows for a range in pore size (diameter) between 0.1-10 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the porous size and the capability of controlling of pore size distribution along the implant surface as in Hall’519 applied to Hall’653/Hall’350, with the teaching of gradation of the pore size matching the bone porous structural configuration of smaller in the coronal portion and gradually increasing the size towards the apical portion of Collin’s, in order to have an implant surface with the larger pore size for the apical portion to match the cancellous bone structure, and to have the smaller pore size of the coronal portion to match the cortical bone structure in the order of between 0.1 to at least 1m. 
However, Hall’653/Hall’350/Hall’519/Collins does not disclose that the surface layer in the coronal region maintains the surface area roughness Sa of the underlying implant surface.
On the other hand, the surface layer of the dental implant of Hall’653 is formed using an electrochemical method that leads to oxidation of the outer surface layer of the implant , and where the surface layer in the coronal region can be impacted by the electrochemical treatment in a lesser extent, in this way producing smaller pores and having a lesser surface area roughness compared to the rest of the surface of the dental implant (see page 7, ln 35 to page 8, line 12; page 8, ln 21-31; page 9, ln 38 through page 10, ln 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that if the coronal region is less impacted by the electrochemical treatment, it would generate less oxidation on the surface, in this way maintains in a greater extend the original surface finishing of that portion.
Regarding claim 3, Hall’653/Hall’350/Hall’519/Collins discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Hall’653 discloses that the surface area roughness Sa or the pore size of the implant surface on which said surface layer is formed increase continuously from the coronal region to the apical region (see page 2, lines 30-37).
Regarding claims 4 and 15, Hall’653/Hall’350/Hall’519/Collins discloses the claimed invention substantially as claimed, as set forth above for claim 1, and wherein Hall’653 discloses that the implant surface includes a transitional region between the coronal region and the apical region of the dental implant (see annotated Fig. 2 above), that the roughness and the porosity can continuously be modified along the length of the implant from 0.7 m up to 10 m (see Fig. 1 and page 8, lines 24-26), where the roughness can be gradually distributed through the implant by having in the coronal portion the roughness from 0.7 m to 1 m (see page 8, line 24-26), having a transitional region in the middle of the implant from 1.5 to 10 m (see mid portion of the graph of Fig. 1 corresponding the surface roughness of the implant in Fig. 2) and having the apical region with 10 m (see Fig. 1), where the pore formation is attached to the increase of surface roughness (page 9, ln 38 through page 10, ln 2) where an increase of roughness is attached to the increase of porosity, where the average pore size of the pores intersecting the implant surface is minimal with respect to the overall implant surface on the coronal region, where the average pore size of pores intersecting the implant surface is maximal with respect to the overall implant surface at the apical region, and that the porosity and the surface roughness of the implant can be regulated by cooling the implant (page 10, lines 27-30), and that for dental implants is preferable to avoid abrupt changes 
However, Hall’653/Hall’350/Hall’519/Collins does not disclose the surface area roughness Sa of the implant surface on which said surface layer is formed in the coronal region of the dental implant is in the range of 0.1 m to 0.5 m, or in the range of 0.2 m to 0.5 m, the surface area roughness Sa of the implant surface on which said surface layer is formed at said transitional region is in the range of 0.5 to 1.0 m, and the surface area roughness Sa of the implant surface on which said surface layer is formed in the apical region of the dental implant is in the range of 1.0 to 5 m.
On the other hand, due to Hall’653 describes that a surface layer having a porosity and surface roughness that gradually changes from the coronal region to the apical region is recommended, where both disclose a surface roughness and porosity in the microscale, Collins also teaches that the surface roughness and pore size should match the structure of the surrounding natural bone. 
It is understood that concluding that the coronal region of the dental implant is in the range of 0.1 m to 0.5 m, or that the surface area roughness Sa of the implant surface at the transitional region is in the range of 0.5 to 1.0 m, and/or that the surface area roughness Sa in the apical region is in the range of 1.0 to 5 m would it been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of the claim are disclosed in the prior art, therefore discovering the optimum or workable ranges involves only routine skill in the art. [In re Aller, 105 USPQ 233] 
Regarding claim 5, Hall’653/Hall’350/Hall’519/Collins discloses the claimed 
However, Hall’653 does not disclose that the crystalline titanium oxide comprised in said surface layer comprises anatase in the range of 70-100 % and wherein the remaining of the layer comprises rutile and amorphous titanium oxide; or said implant surface on which said surface layer is formed comprises phosphorus; or said implant surface on which said surface layer is formed comprises of a bone-growth-initiating substance or a bone-growth-stimulating substance; or-5-Application No.: 15/535890Filing Date:June 14, 2017 said implant surface on which said surface layer is formed has an anti-bacterial effect.
Hall’350 teaches a dental implant including a layer of crystalline titanium oxide in the anatase phase in the range of 70-100 % [0025], wherein the remaining of the layer comprises rutile and amorphous titanium oxide [0009]; or said implant surface on which said surface layer is formed comprises of a bone-growth-initiating substance or a bone-growth-stimulating substance [0026]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crystalline titanium oxide of Hall’653/Hall’350/Hall’519/Collins’, with the anatase phase range of the crystalline titanium oxide or inclusion of rutile and amorphous titanium oxide or the use of bone-growth-initiating substance or a bone-growth-stimulating substance of Hall’350’s, in order to increase the bone inducing properties of the coating in order to stimulate to growth of bone towards the implant porous layer to accelerate the integration between the implant and the bone.
Regarding claim 6, Hall’653/Hall’350/Hall’519/Collins discloses the claimed m in the apical region.
Hall’350 teaches that the thickness of the titanium oxide layer can be from 0.5 to 10 m on the surface of the implant. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the crystalline titanium oxide of Hall’653/Hall’350/Hall’519/Collins’, with the thickness between 1-10m of Hall’350, in order to provide the ability to guide bone formation in order to create bone integration with the implant faster.
Regarding claim 7, Hall’653/Hall’350/Hall’519/Collins discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Hall’653 discloses that the implant surface of the dental implant is fully covered with said surface layer from the coronal to the apical region and vice versa, such that none of the implant material remains uncovered and is exposed to the oral environment (see Fig. 1, 2 and page 8, line 18 through page 9, line 26).
Regarding claim 8, Hall’653/Hall’350/Hall’519/Collins discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Hall’653 discloses that the implant surface is at least partially a machined surface; or a region of the implant surface in the coronal region of the dental implant is machined and at least partially so configured that the characteristics of the implant surface as formed by said machining are maintained when the surface layer is superimposed (see page 9, lines 15-20, Fig. 13 and page 15, lines 6-10).  
Regarding claim 10, Hall’653/Hall’350/Hall’519/Collins discloses the claimed 
Regarding claim 11, Hall’653/Hall’350/Hall’519/Collins discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Hall’653 discloses that the implant material includes or consists of titanium or a titanium alloy (see page 15, lines 6-10).
Regarding claim 17, Hall’653/Hall’350/Hall’519/Collins discloses the claimed invention substantially as claimed, as set forth above for claim 5. However, Hall’653 does not disclose that the implant surface on which said surface layer is formed includes a bone-growth-initiating substance or a bone-growth-stimulating substance of the superfamily TGF-beta.  
Hall’350 teaches a dental implant including a layer of crystalline titanium oxide in the anatase phase includes of a bone-growth-initiating substance or a bone-growth-stimulating substance [0026]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface layer of Hall’653/Hall’350/Hall’519/Collin’s, with the bone-growth stimulating substance of Hall’350’s, in order to increase the bone inducing properties of the coating in order to stimulate to growth of bone towards the implant porous layer, in this way to accelerate the integration between the implant and the bone.
Regarding claim 18, Hall’653/Hall’350/Hall’519/Collins discloses the claimed 
Hall’350 teaches a dental implant including a surface layer of a crystalline titanium oxide in the anatase phase for bone growth stimulating effect ([0006] and [0019]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crystalline titanium oxide of Hall’653/Hall’350/Hall’519/Collins’, with the crystalline titanium oxide in the anatase phase of Hall’350, in order to have less effect of bone growth stimulation at the coronal portion in this way promotes the formation of fibrous tissue membrane between the implant and the bone, therefore developing a weak mechanical interlock between the bone with the implant as in natural tooth with the bone.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO 0176653 A1) (a.k.a. Hall’653), in view of Hall (US 2007/0275350 A1) (a.k.a. Hall’350), further in view of Hall et al. (US 20100112519 A1) (aka Hall’519), and further in view of Collins et al. (US 20090011384 A1) as applied to claim 1 above, and further in view of Hall et al. (US 20100112519 A1) (aka Hall’519).
Regarding claim 14, Hall’653/Hall’350/Hall’519/Collins discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Hall’653 discloses that the roughness can continuously be modified along the length of the implant from 0.7 m up to 1.0 
However, Hall’653/Hall’350/Hall’519/Collins does not disclose that the lower range of the roughness of the surface area extends up to 0.2 m.
Hall’519 teaches that it is well known in the art to have titanium surfaces with a surface roughness (Ra) in the range of 0.1 to 1m to increase bone incorporation [0004]. It would be obvious for a person skill in the art to have the surface roughness of Hall’653/Hall’350, to extend the lower value of the range of the surface roughness up to 0.2 m of Hall’519, in order to increase the bone incorporation in the implant surface, in order have a surface roughness that promote a faster healing between the implant surface and the bone in the coronal region.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO 0176653 A1) (a.k.a. Hall’653), in view of Hall (US 2007/0275350 A1) (a.k.a. Hall’350), further in view of Hall et al. (US 20100112519 A1) (aka Hall’519), and further in view of Collins et al. (US 20090011384 A1) as applied to claim 1 above, in further view of Oshida (US 6183255 B1).
Regarding claim 5 and 16, Hall’653/Hall’350/Hall’519/Collins discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Hall’653/Hall’350 discloses that the implant includes a layer of crystalline titanium oxide. 
However, Hall’653/Hall’350/Hall’519/Collins does not disclose that the implant surface on which said surface layer is formed includes phosphorus in the form of phosphates.
Examiner’s Note
Oschida teaches that Ti-based alloy such as Ti-6AI-4V, AISI Type 316L stainless steel include tri-calcium phosphate (col. 1, lines 35-38). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant surface layer of Hall’653/Hall’350/Hall’519/Collins’, to incorporate the phosphate layer in the stainless steel material of Oschida’s, in order to have an implant with a surface more biologically compatible with the surroundings.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO 0176653 A1) (a.k.a. Hall’653), in view of Hall (US 2007/0275350 A1) (a.k.a. Hall’350), further in view of Hall et al. (US 20100112519 A1) (aka Hall’519), and further in view of Collins et al. (US 20090011384 A1) as applied to claim 8 above, in further view of Collins et al. (US 20090011384 A1).
Regarding claim 9, Hall’653/Hall’350/Hall’519/Collins discloses the claimed invention substantially as claimed, as set forth above for claim 1, and wherein Hall’653 discloses that the implant surface in the coronal region of the dental implant is machined at least partially so that the characteristics of the implant surface formed are maintained when the surface layer is superimposed (see page 9, lines 15-20, Fig. 13 and page 15, lines 6-10), that the roughness can be gradually distributed through the implant by having in the coronal portion the roughness from 0.7 m to 1 
However, Hall’653/Hall’350/Hall’519/Collins does not disclose that in the machined region, the surface area roughness Sa in the coronal region is in the range of 0.1 to 0.5 m, and an average pore size of pores intersecting the implant surface is <0.1m.
Collins teaches that it is well known in the art that the “porosity and pore size can be matched with the surrounding natural bone” in order to “provide an improved matrix for bone ingrowth and mineralization of a porous dental implant including a porous surface”, this is including a gradual change in size of the pores size and porosity along the implant surface, and where the implant surface includes pores larger on an apical end and smaller on the coronal end [0048] (see Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the porous size of Hall’653/Hall’350/Hall’519/Collins’, with the gradation of the pore size matching the bone porous structural configuration of Collins’, in order to have an implant surface with the larger pore size for the apical portion to match the cancellous bone structure, and to have the smaller pore size of the coronal portion to match the cortical bone structure in the order to the and average pores size to be <0.1m
Therefore, due to Hall’653 and Collins describe that a surface layer having a porosity and surface roughness that gradually changes from the coronal region to the apical region is recommended, where both disclose a surface roughness and porosity are in the microscale range, and that Collins teaches that the surface roughness and pore size should match the structure of the surrounding natural bone. 
It is understood that concluding that the coronal region of the dental implant is in the range of 0.1 m to 0.5 m would have been obvious to one having ordinary skill in the  
Response to Arguments
Applicant's arguments filed 28 April 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant has amended claim 1 by adding the following limitation “wherein said surface layer in the coronal region maintains the surface area roughness Sa of the underlying implant surface”. Due to the added limitation can be interpreted in different ways as explained in the 112(b) rejection above, the examiner examined the claim with an interpretation as best understood in light of the specification. Due to the claim indicates that the coronal region includes a surface layer, and said surface layer includes a surface area roughness Sa including the lesser surface area roughness of the implant, and including pores with the smaller size. Therefore, based on that interpretation, it is understood that the dental implant of Hall(‘653) includes such limitation.
Regarding claims 3-11 and 14-18, based on the reasons for the rejection of claim 1 as explained above, the dependent claims still rejected.
Therefore, for all the reasons given above, it is understood that the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772